     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE       :     MDL NO. 2848
 LIVE) PRODUCTS LIABILITY              :
 LITIGATION                            :
 _____________________________         :
 THIS DOCUMENT RELATES TO:             :
                                       :
 EMILY SANSONE                         :
                                       :     CIVIL ACTION NO. 18-20114
                 v.                    :
                                       :
 MERCK & CO., INC., et al.             :     __________________________

    MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO. 367


Bartle, J.                                               July 27, 2021


          Plaintiff Emily Sansone, a Florida citizen, brings

this action against defendants Merck & Co., Inc. and Merck Sharp

& Dohme Corp. (together, “Merck”).      She alleges that Zostavax,

Merck’s vaccine intended to reduce the risk of shingles, caused

her to develop shingles in her eye.        Plaintiff asserts product

liability claims for defective design and failure to warn as

well as claims for negligence and negligent misrepresentation.

In addition, the complaint alleges claims for breach of the

implied warranty and breach of the express warranty.1




1.   The parties dismissed by stipulation plaintiff’s claims for
product liability defective manufacturing, negligent
manufacturing, and unjust enrichment as well as a claim for loss
of consortium asserted by plaintiff’s husband.
        Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 2 of 10



            This is one of over 1,950 actions coordinated or

consolidated for pretrial proceedings before the undersigned as

a part of Multidistrict Litigation (“MDL”) No. 2848.           It is one

of six Group A Bellwether Trial Pool Cases selected by the

parties to proceed through case specific discovery and

dispositive motion practice in accordance with the procedure and

schedule set forth in Pretrial Order (“PTO”) No. 82, as amended

by PTO Nos. 313, 346, 354, and 361.

            Before the court is the motion of Merck for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure on the ground that Florida’s four-year statute of

limitations period for plaintiff’s product liability and negligence

claims expired before she commenced this action on September 20,

2018.    Merck argues the claims accrued in either late September or

early October 2007, when plaintiff sought treatment from her

ophthalmologist for a rash around her eye shortly after receiving

Zostavax, or in mid-October 2007 or May 2008, when plaintiff told

her gastroenterologist and gynecologist that she developed shingles

after she received the vaccine for shingles.

            Merck separately moves for summary judgment on

plaintiff’s breach of implied warranty and breach of express

warranty claims.




                                     -2-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 3 of 10



                                     I

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

non-moving party.     Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986).     A factual dispute is material if it might

affect the outcome of the suit under governing law.         Id. at 248.

             We view the facts and draw all inferences in favor of

the non-moving party.       See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).         “The mere existence of a

scintilla of evidence in support of the [non-moving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [the non-moving party].”       See

Anderson, 477 U.S. at 252.      “The plaintiff must present affirmative

evidence in order to defeat a properly supported motion for summary

judgment.”    Id. at 257.    If a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact, the court may consider the fact undisputed for

purposes of summary judgment.      Fed. R. Civ. P. 56(e).



                                    -3-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 4 of 10



                                  II

          The following facts are undisputed or viewed in the

light most favorable to the plaintiff, the non-moving party.

All the relevant events took place in Florida.

          On September 17, 2007, Dr. Jeffrey Hunter administered

the Zostavax vaccine to plaintiff.      Dr. Hunter understood when he

recommended Zostavax to plaintiff that it reduced the risk of

shingles by about 50 percent for patients, such as plaintiff, who

were over 60 years old.

          During the several days that followed plaintiff’s

inoculation, she developed a rash and bumps around her right eye.

On September 28, 2007, she sought treatment for her eye from

ophthalmologist Dr. Jonathan Silbiger.      Plaintiff complained of

pain in the right eye and red raised bumps on the right side of her

face surrounding the eye.   She also complained of sharp pain of the

left eye which she had felt intermittently for about a day.

          The medical technologist in Dr. Silbiger’s office who

initially spoke to plaintiff wrote in plaintiff’s medical chart

that plaintiff might have shingles.     Plaintiff told Dr. Silbiger

that she received the shingles vaccine two days earlier.       Dr.

Silbiger determined, after examining plaintiff, that her eye

symptoms could be due to the shingles virus.     He was also concerned

about a possible bacteria corneal ulcer.     He treated plaintiff for

both ailments.   On October 1, 2007, plaintiff visited Dr. Silbiger

                                  -4-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 5 of 10



again.   The pain in her right eye was worse, and the eye was now

sensitive to light.    Dr. Silbiger confirmed his initial shingles

diagnosis.

             According to plaintiff, Dr. Silbiger told her during

these visits that it was a “good thing” she received the shingles

vaccine because she could have some immunity as a result.       Dr.

Silbiger agreed at his deposition that this is something he may

have told plaintiff.    Plaintiff stated she understood he was

implying that the vaccine may help the healing process, rather than

have caused shingles to develop.    Dr. Silbiger also testified that

during plaintiff’s visits to his office in 2007, there was no

conversation about whether her shingles rash was caused by the

shingles vaccine.    He understood Zostavax only reduced the risk of

contracting shingles by about 50 percent.

             Plaintiff’s medical records reflect that she told her

gastroenterologist on October 15, 2007 that after receiving an

immunization she developed shingles in her right eye which resolved

with treatment.    Her medical records also show that she told her

gynecologist on May 6, 2008 that she developed shingles in her eye

after receiving the shingles vaccine and was still being treated

for inflammation of the eye.

             Plaintiff testified that she did not realize Zostavax

could have caused her eye symptoms until 2018 when she saw a

television advertisement by her counsel that reported Zostavax had

                                   -5-
        Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 6 of 10



been linked to cases of the shingles.       Dr. Silbiger confirmed with

her that the vaccine with which she was inoculated was Zostavax.

Plaintiff commenced this action shortly thereafter on September 20,

2018.

                                     III

             Product liability and negligence claims have a four-year

statute of limitations under Florida law.        Fla. Stat. § 95.11(3)(a)

and (e).    Generally, “[a] cause of action accrues when the last

element constituting the cause of action occurs.”         Fla. Stat.

§ 95.031(1).      An action for products liability accrues “the date

that the facts giving rise to the cause of action were discovered.”

Fla. Stat. § 95.031(2)(b).      The discovery of facts which give rise

to a cause of action need not amount to a “legal certainty” that a

claim exists for the limitations period to begin to run.          Univ. of

Miami v. Bogorff, 583 So.2d 1000, 1004 (Fla. 1991).         Plaintiffs

need only have notice “of the possible invasion of their legal

rights.”    Id.

             Further, it is not necessary that a plaintiff actually

discover the facts giving rise to a cause of action for the action

to accrue.    A cause of action accrues where a plaintiff, with the

exercise of due diligence, should have discovered the facts which

give rise to it.     Fla. Stat. § 95.031(2)(b); see also Bogorff, 583

So.2d at 1004.      When determining whether a product liability claim

has accrued absent actual discovery, Florida courts consider

                                     -6-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 7 of 10



whether the plaintiff’s alleged injury is distinct in some way from

a naturally expected condition.    Eghnayem v. Bos. Sci. Corp., 873

F.3d 1304, 1323 (11th Cir. 2017).      More specifically, Florida law

looks to:



            whether the injury was the type of injury that
            a patient might expect to occur to a person in
            her condition even when there had been no
            negligence on the part of the putative
            defendant. When there is nothing about an
            injury that would communicate to a reasonable
            lay person that the injury is more likely a
            result of some failure of medical care than a
            natural occurrence that can arise in the
            absence of medical negligence, the knowledge
            of the injury itself does not necessarily
            trigger the running of the statute of
            limitations. The key is whether the injuries
            suffered after contact with a product were
            sufficiently dramatic to provide notice that
            something might be wrong with the product;
            that is, was there a dramatic change in the
            patient’s condition suggesting a product
            defect?

In re Mentor Corp. Obtape Transobturator Sling Prod. Liab. Litig.,

748 F. App’x 212, 216 (11th Cir. 2018).

                                  IV

            Merck first argues that the notes of plaintiff’s doctors

in 2007 and 2008, which indicate she told them she developed the

shingles after receiving Zostavax, demonstrate without dispute that

she suspected Zostavax caused her injuries.     Accordingly, Merck

asserts the statute of limitations began to run no later than 2008,

more than four years before she filed suit in 2018.

                                  -7-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 8 of 10



             This court previously reasoned that there is no rational

explanation when a person states in the same breath “I had a

shingles vaccine” and “I was sick” other than to communicate an

understanding of a causal relationship between the two events.

Juday v. Merck & Co., Inc., Civil Action No. 16-1547, 2017 WL

1374527, at *5 (E.D. Pa. Apr. 17, 2017).     In Juday, this court

held, applying Pennsylvania law, that the plaintiff “not only had

an unrebutted suspicion but also had information there was a

reasonable possibility that the vaccine was the source of his

symptoms.”    Id. at 7.

             The facts here stand in stark contrast to Juday.

Critical to this court’s holding in Juday was a statement by the

plaintiff to his employer in a disability report that he had a

severe allergic reaction to the shingles vaccine.      As our Court of

Appeals reiterated in affirming this court’s decision in Juday,

under these circumstances there is no “rational explanation [other

than to communicate a causal connection] for saying not only that

he was sick but also in the same breath that he had received the

shingles vaccination.”    Juday v. Merck & Co., Inc., 730 F. App’x

107 (3d Cir. 2018).

             In this case, the record taken as a whole contains

genuine disputes of material fact as to whether plaintiff believed

or had reason to believe as early as 2007 and 2008 that her eye

symptoms may have been a reaction to Zostavax.      Dr. Silbiger did

                                  -8-
     Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 9 of 10



not discuss with plaintiff whether Zostavax caused her eye symptoms

during her visits in 2007.    Rather, he agreed he may have explained

to her that receiving Zostavax was a “good thing” because it might

have created some immunity to the shingles virus.

          Likewise, plaintiff’s subsequent statements to her

gynecologist and gastroenterologist that she was diagnosed with

shingles after receiving the shingles vaccine do not alone

demonstrate indisputably she believed in 2007 or 2008 that Zostavax

possibly caused her shingles.    A reasonable juror could determine

that she communicated this information to advise that although she

had had the shingles, the vaccine aided her recovery.

          Drawing all inferences in favor of plaintiff, it is a

question for the jury whether her statements to her doctors in 2007

and 2008 demonstrate that she believed or had reason to believe

that Zostavax may have caused her symptoms.     See In re Mentor

Corp., 748 F. App’x at 217.

                                   V

          Merck also argues that even if plaintiff did not suspect

Zostavax was the cause of her eye symptoms, the statute of

limitations on her claims accrued in 2007 because she knew she was

vaccinated and was diagnosed with shingles shortly thereafter.

            Accrual of the statute of limitations for plaintiff’s

claims is not triggered merely because she knew of the injury which

later formed the basis of her claims.    See Eghnayem, 873 F.3d at

                                  -9-
       Case 2:18-md-02848-HB Document 769 Filed 07/27/21 Page 10 of 10



1323-24.    For the statute of limitations to begin to run, her

injury must have been distinct in some way to suggest that it was

not the result of some naturally occurring condition but rather of

a defect in the Zostavax vaccine.         See id.   There is no dispute

that Dr. Hunter recommended Zostavax to plaintiff because — as a

consequence of her age — she had an increased risk of shingles.

There is also no dispute that Zostavax does not completely

eliminate the risk of shingles.      Dr. Hunter believed the vaccine

only reduced the risk of shingles by about 50 percent when he

recommended it to plaintiff.      Dr. Silbiger understood the same when

he treated plaintiff for the shingles after she told him she had

received the shingles vaccine.

            The court cannot state as a matter of law that there was

anything about plaintiff’s injury that would communicate to a

reasonable lay person that the injury is more likely the result of

the Zostavax vaccine than a natural occurrence that can arise in

the absence of Zostavax.     See In re Mentor Corp., 748 F. App’x at

216.   Again, it is a matter for the jury.

                                     VI

            Merck also moves for summary judgment on plaintiff’s

claims for breach of implied warranty and for breach of express

warranty.    That motion will be granted as plaintiff does not oppose

the motion and there are no facts in the record to support these

two claims.

                                    -10-
